DISMISS; Opinion Filed March 31, 2014.




                                          S
                                Court of Appeals
                                                 In The


                         Fifth District of Texas at Dallas
                                       No. 05-13-00625-CV

                       MONTGOMERY A. KOWIS, Appellant
                                        V.
                 CIRRO GROUP, INC., D/B/A CIRRO ENERGY, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-02077-2012

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Fillmore, and Evans
                                    Opinion by Justice Evans
       Appellant’s brief in this case is overdue. By postcard dated September 13, 2013, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file his

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed his brief, an extension motion, or otherwise corresponded with

the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).



                                                          /David Evans/
130625F.P05                                               DAVID EVANS
                                                          JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MONTGOMERY A. KOWIS, Appellant                     On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
No. 05-13-00625-CV        V.                       Trial Court Cause No. 296-02077-2012.
                                                   Opinion delivered by Justice Evans.
CIRRO GROUP, INC., D/B/A CIRRO                     Justices FitzGerald and Fillmore
ENERGY, Appellee                                   participating.

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee CIRRO GROUP, INC., D/B/A CIRRO ENERGY recover
its costs of this appeal from appellant MONTGOMERY A. KOWIS.


Judgment entered this 31st day of March, 2014.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –2–